DETAILED ACTION

Claim Rejections - 35 USC § 112
Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, it is unclear exactly what claim element “is” is referring to in the phrase “arcing upwardly, is configured to…”, in the context of the claim language. 
In claim 1, the entire phrase “that said door opener/closer/latch laterally traverses… in the base member” is generally unclear and not fully understood.  It is unclear what structurally constitutes the “one or more tracks or grooves”.  Additionally, it is unclear and not understood how, in what way, and by what means does such a function occur, and for what functional/structural purpose. 
In claim 6, it is unclear the correspondence or relationship between “an associated track or groove” and the one or more tracks or grooves of claim 1. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, as best understood, are rejected under 35 U.S.C. 102(a)(1)as being anticipated by Brown, US Patent 9,822,572.  As in claim 1, a foot-operated door opener/closer/latch, comprising a single piece of material having a base member and an extension member; wherein the base member is configured to be attachable to a bottom surface of a door; wherein the extension member, which does not protrude below the bottom surface of the door, comprises a first portion arcing upwardly, a second portion arcing downwardly, and a third portion arcing upwardly, is configured to be engaged by a top, bottom or a side portion of a user’s shoe such that when at least one of a downward, upward or sideward force is applied by said portion of said shoe, respectively, to said extension member, said by achieving lateral or vertical displacement and admitting to engagement with a neighboring hardware installation.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK A WILLIAMS whose telephone number is (571)272-7064. The examiner can normally be reached Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on (571) 272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK A WILLIAMS/Primary Examiner, Art Unit 3675